Citation Nr: 0309683	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  96-20 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(formerly 38 U.S.C.A. § 351) for additional genitourinary 
disability, including double hernia, abnormal positioning of 
the testicles, and the inability to void properly, as a 
result of VA medical treatment.


REPRESENTATION

Appellant represented by:	Roy E. Meeks, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from January 1944 to June 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from the September 1995 rating decision from the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas Regional Office (RO) that denied the veteran's claim 
for entitlement to compensation for double hernia, abnormal 
positioning of the testicles, inability to urinate properly, 
and protrusion of the naval under 38 U.S.C.A. § 1151.  

Pursuant to the veteran's request, a hearing at the RO before 
a local hearing officer was held in December 1995.  This case 
was remanded in August 1998 to provide the veteran a 
requested hearing before a Member of the Board at the RO.  In 
writing in December 1999, the veteran withdrew his request 
for a hearing.  Subsequently, the veteran's current attorney 
requested a personal hearing and the case was remanded in 
November 2000 to provide the requested hearing.  A hearing at 
the RO before a local hearing officer was held in June 2001.  
The case was thereafter returned to the Board.  A transcript 
of the hearing has been associated with the claims file.


REMAND

In this case in March 2002, additional development was 
undertaken by the Board; as part of the development, 
additional evidence was received.  Therefore, in light of the 
recent case, Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), a remand is required for the agency of original 
jurisdiction, in this case the RO, for initial consideration 
of the additional evidence received.  Further, in this case, 
other development is required.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 et. 
seq. (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The new law and regulations have 
not been provided to the veteran regarding the specific issue 
on appeal.  Therefore, to fully comply with the VCAA, on 
Remand, the RO must assure that the provisions of this new 
Act are complied with, including the notification 
requirements set forth in the new law.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this case, the veteran underwent a cytoscopy procedure at 
a VA Medical Center on June 12, 1989.  He contends that he 
has sustained additional genitourinary disability including 
double hernia, abnormal positioning of the testicles, 
inability to urinate properly, and protrusion of the naval 
due to the June 12, 1989 procedure.  In support of his 
contention, the veteran has stated that he telephoned the VA 
Medical Center the day after the procedure complaining of the 
additional disability.  The current record does not contain a 
record of a telephone call on or around June 13, 1989.  A VA 
Medical Administrative Records Folder is of record, however, 
the records date from 1993 and subsequently.  Therefore, 
additional development is required to obtain the VA Medical 
Center Medical Administration Records Folders and all 
subfolders containing information of telephone calls or other 
contact that the veteran may have had with the VA Medical 
Center, from at least January 1989.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. § 5103A (West 2002) are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

2.  Contact the VA Medical Centers of 
Little Rock, Arkansas and Poplar Bluff, 
Missouri and obtain complete Medical 
Administration Records Folders and all 
subfolders containing information of 
phone calls or other contact that the 
veteran may have had with those 
facilities.  The folders should contain 
records from at least January 1989 
forward to the present.

3.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case (SSOC). 

The SSOC should additionally include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




